Exhibit (10)e

January 2, 2015


Sandra MacQuillan
Address1
Address 2
Belgium

Dear Sandra:

This letter confirms our offer for you to work for Kimberly-Clark Corporation.
Your initial assignment will be Senior Vice President, Supply Chain and you will
report to the Chief Executive Officer. This position is based in Roswell,
Georgia. Your start date with Kimberly-Clark will be April 20, 2015. The
Kimberly-Clark Board of Directors is expected to officially elect you to your
executive officer position at their February 17-18, 2015 meeting.


Base Salary
Your starting salary for this position will be $560,000 per year.

Annual Incentive
You will be eligible to participate in Kimberly-Clark's annual incentive plan
for management. Your target bonus under that plan will be 70% of your base
salary. For 2015, you will be eligible for a full-year bonus based on actual
performance results per the plan document.

Long-Term Incentives
You will also be eligible to participate in the long-term incentive plan for
management. The 2015 target long-term incentive award for your level is
$750,000. Our mix of equity is currently 25% in stock options and 75% in
performance based restricted share units (“PRSUs”). The next regularly scheduled
annual equity grant is currently planned for April 2015. The amount, type and
mix of long-term incentive instruments used for the annual long-term incentive
grants are subject to change.

Total Compensation
Your total annual compensation target is $1,702,000. This amount is comprised of
your base salary ($560,000), annual incentive target amount ($392,000) and
long-term incentive target amount ($750,000). As noted above, your total
compensation may be higher or lower than the target amount based on company,
team and individual performance and the resulting payouts for the annual and
long-term incentive awards.

Signing Bonus
On April 29, 2015, you will be granted $1,700,000 of economic value in the form
of time-vested Restricted Stock Units (“RSUs”). The RSUs, together with
accumulated dividends, will vest one-fifth (1/5) per year on the first through
fifth anniversaries of the grant date.


Benefits and Vacation
As an employee of Kimberly-Clark, you will be eligible for a benefits program
that includes medical, dental, life and accident insurance coverage, along with
a 401(k) and profit sharing plan, paid vacation/holidays and various other
benefits. You will be provided information explaining the terms and conditions
of these benefit plans.



1



--------------------------------------------------------------------------------



You will be extended an executive severance agreement pursuant to the Company’s
Executive Severance Plan subject to approval by the Management Development and
Compensation Committee of the Board. This plan provides certain benefits to you
upon a change in control and subsequent loss of your employment. A summary of
the key benefits is enclosed.


You will be eligible to participate in the executive financial counseling
program effective January 1, 2016. A summary of the benefits is enclosed.


You will receive five weeks of vacation beginning in 2015 and subsequent years
until you are eligible for any additional vacation according to the
Kimberly-Clark vacation policy.  Unused vacation based on exception will be
forfeited at the end of the year and not paid out in cash.
 
During Kimberly-Clark‘s annual benefits enrollment in the fall, you will have
the option to purchase up to one additional week of vacation for the following
calendar year.  This option is not available during your initial enrollment at
the start of your employment.  Purchased vacation is forfeited if not used. 


Relocation
Kimberly-Clark will relocate you to Roswell, GA under the terms of
Kimberly-Clark’s Permanent International Transfer Policy.


Kimberly-Clark’s relocation services are administered by Weichert Workforce
Mobility, Inc.  A Weichert representative will contact you following your
acceptance of this employment offer.  Please do not initiate any relocation
activities until you have spoken to a Weichert representative.


Stock Ownership Guidelines
Kimberly-Clark has stock ownership guidelines requiring your position to
maintain ownership in Kimberly-Clark stock equal to three times your base
salary. You are permitted five years to reach this requirement. For purposes of
determining your ownership, time-vested restricted stock and any shares owned
outright are counted. If, at the end of the five years, you are not in
compliance with guidelines, your situation will be reviewed by the CEO.
Non-compliance can result in payment of your annual bonus in time-vested
restricted stock units or a decreased long-term incentive grant.


Income Tax
As a Kimberly-Clark employee on the U.S. payroll you will be subject to federal,
state, Social Security and Medicare taxes, as well as local taxes (if
applicable). You will remain responsible for any residual taxes in Belgium.


Social Security
Once you are moved to the U.S. payroll you will cease to be eligible for your
home country Social Security program and will participate in the U.S. Social
Security system. We recommend that you contact Social Security offices in both
countries to ensure understanding of what action you will need to take when you
desire to begin collecting social security benefits.


Passports, Visas, Green Cards
This offer is subject to the completion and successful granting of a visa and
work permit giving you the legal right to work in the U.S. as required by the
Immigration Reform and Control Act of 1986.  Kimberly-Clark has agreed to
sponsor you and assist you in the application process to obtain the necessary
work authorization. Kimberly-Clark will cover all expenses associated with this
visa

2



--------------------------------------------------------------------------------



application process. Your Team Leader will request documentation of work
authorization on your first day of employment, as required by law.  It is a
condition of your offer that you and any accompanying family members are granted
entry to the U.S. and that you are medically fit for employment and that members
of your accompanying family are medically fit to live in the U.S.
Additionally, it is recommended that you begin the application for a green card,
permanent resident status, immediately once a temporary work visa has been
granted.  Kimberly-Clark will cover all expenses associated with the green card
application process for you and your family.  In the event that a green card is
not granted by the end of the temporary work visa validity period, K‑C will
provide for movement of your household goods back to your home country.  K-C
recommends you seek advice from both immigration and tax experts regarding the
personal impact of holding a green card given your specific circumstances. 


As stated above, you or K‑C can end the employment relationship for any reason
at any time.  In the event such termination is initiated by K-C before the green
card is granted and you intend to return to the UK, K-C will bear the costs of
return shipment of your personal and household effects to the UK, but only if
such return shipment is made within 90 days following any such termination by
K-C.  If you initiate separation from K-C at any time, you will bear all costs
of return shipment of your personal and household effects to your home country. 


Conditions of this Offer
As a condition of your employment and effective as of your date of hire, you
will be required to establish temporary housing in Roswell, GA, or the
surrounding area and report to work at the Roswell office when you are not
traveling domestically or internationally on business. As a further condition of
your employment, if you have not permanently relocated to Roswell, GA or the
surrounding area by July 31, 2015, you will be required to maintain a temporary
residence in Roswell, GA or the surrounding area until such time as you have
permanently relocated thereto.


If, at any time prior to your permanent relocation to Roswell, GA or the
surrounding area, Kimberly-Clark determines in its sole discretion that you have
failed to consistently maintain a temporary residence in Roswell, GA or the
surrounding area, or that you have failed to consistently maintain a presence in
Roswell, GA when not traveling domestically or internationally on business, the
Company may terminate the employment relationship after having first provided
written notice to you of such noncompliance and affording you 10 business days
for correction. If the noncompliance is not corrected by the end of the 10th
business day, the Company may terminate the employment relationship in its sole
discretion, as your presence in Roswell is critical.


This offer is subject to the completion of the Pre-placement Health History
Form, to ensure that you are physically capable of carrying out the essential
duties of your position. If you choose to make us aware that you have a
disability under the Americans with Disabilities Act, we would evaluate whether
that disability could reasonably be accommodated in regard to those essential
job functions.

Kimberly-Clark takes great steps to protect from disclosure its confidential and
trade secret information. In accordance with our policies, we expect that as an
employee, you will protect any confidential or trade secret information you
learn during your employment. In particular, this protection will require that
you sign the Confidentiality, Nonsolicitation and Assignment of Business Ideas
Agreement ("Agreement") as a condition of your employment. The Agreement is
required of all new hires at Kimberly-Clark.



3



--------------------------------------------------------------------------------



Because your position may involve access to confidential business information,
Kimberly-Clark will perform a pre-placement background investigation. Our offer
of employment is contingent upon the results of this background investigation.
United States Public Law 104-208 requires we advise you "that an investigative
consumer report including information as to...character, general reputation,
personal characteristics, and mode of living" may be made. Upon written request,
additional information as to the nature and scope of the report will be
provided.


Kimberly-Clark is a drug-free work environment. As a result, an additional
condition of this offer is that you must pass a pre-employment urine drug
screening. This drug screening must be completed within five days of acceptance.

Because your prior position(s) may have involved access to confidential business
information, this offer is contingent on your ability to satisfy any
post-employment restrictions you may have with your prior employer(s) so that
you are not hindered in the performance of the duties of your position by any
non-competition or confidentiality agreement.

The employment relationship is at-will and can be terminated at any time for any
reason by either party.


Sandra, we are excited about you joining Kimberly-Clark and look forward to your
formal acceptance of this offer. I know you will be able to pursue your dreams
and achieve great results for Kimberly-Clark. Welcome aboard!


If you have any questions or need additional information, please let me know.

Sincerely,

 
/s/ Lizanne C. Gottung
 
Lizanne C. Gottung
 
SVP & Chief Human Resources Officer



Copies:    T. Falk
A. Bru


ACCEPTANCE:


There are two copies of the offer letter enclosed. Please indicate your
acceptance of our offer by signing your name on the line below and returning the
signed letter to Gwen Osmond in the envelope provided. The other copy is for
your records.






/s/ Sandra MacQuillan    10th January, 2015    
Signature / Date

4

